Citation Nr: 0206146	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  95-26 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, including an eye disorder caused by exposure to 
mustard gas.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision the RO denied the 
veteran's claim of entitlement to service connection for an 
eye condition, claimed as secondary to mustard gas exposure.

This case was previously before the Board in April 1997, at 
which time the Board decided issues no longer in appellate 
status and remanded the issue of the veteran's entitlement to 
service connection for a bilateral eye disorder to the RO for 
additional development.  After obtaining additional evidence, 
the RO returned the case to the Board.  In an October 1998 
decision the Board denied entitlement to service connection 
for a bilateral eye disability, including an eye disability 
caused by mustard gas exposure.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an October 2000 order the Court 
vacated the Board's October 1998 decision and remanded the 
veteran's appeal to the Board for additional development and 
re-adjudication.  The Board in turn remanded the case to the 
RO in January 2001.  The RO has completed the development 
requested in the January 2001 remand and returned the case to 
the Board for further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran was exposed to mustard gas while in service.

2.  The veteran is not a veteran of combat.

3.  The preponderance of the competent and probative medical 
and other evidence of record shows that the bilateral eye 
disorders that were initially diagnosed in 1992 are not 
related to an in-service disease or injury, including 
exposure to mustard gas.


CONCLUSION OF LAW

A bilateral eye disorder was not the result of disease or 
injury, including alleged mustard gas exposure, which was 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.316 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a bilateral eye disability, which he contends was caused by 
exposure to mustard gas in service.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
appellate courts.  The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); see Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999); 38 C.F.R. § 19.7.  Given these 
requirements, the Board will review the relevant evidence of 
record and the pertinent law and regulation, and then analyze 
the evidence in terms of the controlling law.
Factual Background

The veteran's service medical records are unavailable, and 
were apparently destroyed in the fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri in 
1973.  In an effort to replicate the service medical records, 
VA obtained records from the Department of the Army, Office 
of the Surgeon General.  These records show that the veteran 
was hospitalized on one occasion for the treatment of 
pneumonia.

The veteran's discharge certificate indicates that while in 
service his military occupational specialty was auto 
mechanic, and he served with the 3506th  Ordnance Ammunition 
Company.  He served in the European Theater of Operations 
from March 1944 to July 1945, and participated in the 
Rhineland Campaign.  He did not receive any wounds in action.

The veteran initially claimed entitlement to VA compensation 
benefits in May 1994, at which time he asserted that he had 
been exposed to mustard gas in France or Germany, and that he 
had had problems with his eyes.  In support of his claim he 
submitted what he described as all of the medical records 
from physicians he had seen.  Those records document 
treatment for various disorders from November 1953 to 
November 1989.  The veteran was treated for a foreign body in 
the right eye in July 1963, and in November 1963 for 
conjunctivitis.  He had a foreign body removed from his eye 
in January 1965, at which time his physician made note of a 
corneal ulcer.  The veteran was again treated for foreign 
bodies in the eye in August 1965, October 1974, June 1979, 
July 1985, and July 1988.  He was also treated for irritation 
in the right eye in May 1984, and was given eye drops in 
November 1989, the reason for which is not legible in the 
medical record.

A September 1992 medical record from T.J.R., M.D., reflects 
that the veteran complained of redness, watering and burning 
in his eyes, and reported that his eyes had been red since 
World War II.  He also reported having had a foreign body 
removed from his eye three to four months prior to the visit, 
and that he had had numerous foreign bodies removed before 
then.  On examination the physician found that over two-
thirds of the conjunctiva in both eyes was injected.  The 
veteran also had bilateral pterygium, an ectropion of the 
right lower lid, and cataracts, left worse than right.  The 
physician then provided medication.

In an October 1992 report Dr. T.J.R. stated that he had seen 
the veteran in September 1992, when the veteran had described 
chronically red eyes which watered and burned.  He also 
stated that the veteran had reported that his eyes had been 
chronically red since World War II.  Examination had revealed 
a refractive error, plugging of the oil glands along the 
eyelid margins, moderate cataracts in both eyes, bilateral 
pterygium, and retraction of the right lower eyelid.  The 
physician stated that the retraction of the right lower 
eyelid probably accounted for the veteran's complaints of the 
right eye being worse than the left.  The veteran had been 
given medication and was instructed to scrub his eyelids 
daily.

Dr. T.J.R. performed surgery in an attempt to correct the 
veteran's right lower lid ectropion in November 1992, but 
noted in June 1993 that the right lower lid ectropion 
persisted with a right lower lid contracture.  The treatment 
records indicate that the veteran continued to receive 
treatment for blepharitis, and in June 1994 the physician 
entered a diagnosis of chronic blepharoconjunctivitis.  In a 
July 1994 report Dr. T.J.R. stated that he originally saw the 
veteran in September 1992, when the veteran had complained of 
burning, redness, and watering of the eyes since he had been 
exposed to mustard gas during World War II.  The physician 
also stated that he had performed an operation in November 
1992 to prevent the veteran's right eyelid from turning out, 
but that the veteran continued to have chronic irritation 
from his inflamed conjunctiva.  Dr. T.J.R. stated that he was 
writing the report because the veteran had suffered for many 
years due to his eye condition.  Dr. T.J.R. continued to 
provide treatment to the veteran for various eye problems, 
including cataracts and chronic blepharoconjunctivitis, 
through October 1996.  The medical records from Dr. T.J.R. do 
not otherwise reflect any etiology for the various eye 
disorders.

A VA ophthalmology examination was conducted in July 1994, 
during which the veteran reported having experienced burning, 
redness, and tearing of the eyes since having been exposed to 
mustard gas in service.  He also reported having had surgery 
on the right lower lid in 1992 or 1993, which had not helped 
his eye condition.  Examination revealed a refractive error, 
ectropion and laxity of both lower lids, brow ptosis and 
dermatochalasis in both eyes, inactive medial pterygium in 
both eyes, clear corneas, normal conjunctiva, normal irises 
with moderate sphincter atrophy, cortical spokes in the lens, 
and a macula scar in the left eye.  The examination resulted 
in diagnoses of cataracts, left eye worse than right; 
bilateral ectropion; brow ptosis and dermatochalasis, 
bilateral; and inactive pterygium, bilateral.  The examiner 
found no evidence of mustard gas exposure in the examination, 
in that there was no corneal or scleral involvement.  The 
examiner provided the opinion that the eye abnormalities were 
due to age or of actinic origin, and that there was no 
connection between the eye abnormalities and a service-
connected disability.

A January 1995 treatment record from Dr. T.J.R. discloses 
that the veteran had requested a letter from the physician 
indicating that his chronic conjunctivitis was service 
connected.  In a February 1995 report Dr. T.J.R. stated that 
he had been seeing the veteran since October 1992 for 
complaints of chronic red eyes, and that the veteran had 
reported having red eyes since being exposed to mustard gas 
in World War II.  The veteran had had a lower right lid 
ectropion repaired, but the surgery did not improve the 
chronic redness.  The physician stated that the veteran's 
eyes were as chronically red as any he had ever seen.  The 
veteran had also developed a cataract in the left eye, which 
had been successfully removed with implantation of an 
artificial lens.  The physician stated that he was writing 
the letter on behalf of the veteran, who by history had 
chronic conjunctivitis after exposure to mustard gas.  He 
also stated that although he rarely saw exposure to noxious 
gases, the veteran's history strongly supported the mustard 
gas exposure having preceded his chronic conjunctivitis.

The veteran and his wife testified during a hearing at the RO 
in February 1995.  He then stated that about a year before he 
was discharged from service, while he was preparing to 
recover a cargo truck with a tow truck, he was exposed to 
mustard gas.  He was in a battle zone, with no one else 
around.  There were several planes overhead, but he did not 
know if the mustard gas was dropped out of the planes.  He 
stated that when this exposure occurred his eyes and the skin 
on his face and hands started burning.  He was in the area 
for about half an hour to an hour.  He received medical 
treatment afterwards, in that he was given ointment to put in 
his eyes for several days and wore dark glasses.  He also 
testified that his eyes had been burning ever since the in-
service exposure.  His wife testified that she had noticed 
that his eyes were red when she married him in December 1945, 
but she did not ask him why.

In his July 1995 substantive appeal the veteran stated that 
he had been exposed to mustard gas while serving in the 
Rhineland, and that he had had problems with his eyes since 
he got out of service.

In an April 1997 letter R.A.R, M.D., reported that he was 
providing the letter at the request of the veteran.  The 
physician stated that the veteran had chronic conjunctivitis 
which the physician felt was due to dry eyes and constant 
exposure of the eyes due to bilateral ectropions of the lower 
lids.  The ectropions, described as rolling out of the margin 
of the eyelid, prevented the eyelids from being in contact 
with the cornea and providing a sufficient tear film layer 
covering the eyes.  The veteran was having rapid tear film 
breakup and epiphora.  Dr. R.A.R. provided the opinion that 
the ectropions were due to contractures of the lower lid 
skin.  Surgical repair of the ectropion on the right had not 
been very successful, and the use of topical tears and 
ointments was only marginally successful.  The physician 
stated that the veteran had asked him whether the eyelid 
contracture was due to previous mustard gas exposure during 
his military career, to which the physician responded that he 
was not familiar with the veteran's eye problems being a 
complication of mustard gas exposure.  The physician further 
stated that he was unable to make the association which the 
veteran had sought.

The veteran underwent an additional VA ophthalmology 
examination in September 1997.  During the examination the 
veteran complained of chronic redness and tearing of the 
eyes, and asserted that the eye problems were due to his 
exposure to mustard gas in World War II.  The examiner noted 
that no service medical records were available and that there 
had been no eye examinations documented between 1945 and 
1992, although the veteran reported having gone to a general 
doctor for some complaints during that time.  After examining 
the veteran the examiner provided diagnoses of bilateral 
ectropion; chronic bilateral blepharitis; bilateral epiphora; 
a cataract in the right eye; pseudophakia in the left eye; 
bilateral pterygium; and age-related macular degeneration.  
The examiner found that the veteran did not have any eye 
findings typical of mustard gas exposure, namely keratitis 
with recurrent corneal ulcers or porcelain white areas with 
telangiectatic vessels on the conjunctiva.  He noted, based 
on review of the claims folder, that the eyelid findings were 
not documented until 1992, and found that the findings were, 
therefore, more likely related to age and weather exposure 
than to mustard gas exposure 50 years previously.  The 
examiner also found that the veteran's reduced vision was due 
to a combination of cataracts, age-related macular 
degeneration, and tearing (lacrimation).

Following the Court's October 2000 order and the Board's 
January 2001 remand, the RO obtained addition medical records 
and provided the veteran an additional VA examination.  A 
review of VA treatment records discloses that in December 
1992 the veteran complained of chronic irritation in the 
eyes, which he attributed to being exposed to mustard gas.  
The conjunctiva was then found to be red, and medication was 
provided.  An undated VA treatment record indicates that the 
veteran complained of daily redness, burning, and watering of 
the eyes, which started when he was in the Rhineland.  He 
then stated that he thought that he had been exposed to 
mustard gas.  In January 1993 the veteran reported having 
been exposed to mustard gas, and having burning and watering 
of the eyes since 1945.  He also reported having been seen by 
private physicians over the years, without effect.  
Examination then revealed that the edges of the eyes were red 
and extroverted.  He was again treated for conjunctivitis in 
May 1996.  None of the VA treatment records provide any 
etiology for his eye disorders.  

Treatment records from R.H.K., M.D., and G.P.M., M.D., show 
that the veteran was treated in 1999 for his multiple eye 
problems, with no etiology given for the disorders.

In conjunction with the April 2001 VA ophthalmology 
examination the veteran reported having been exposed to a 
noxious chemical vapor upon exiting a truck on a battlefield 
in Europe during World War II.  He asserted that that 
chemical exposure injured his eyes, resulting in redness, 
tearing, photophobia, and irritation since then.  He had also 
experienced a deterioration in vision over the previous eight 
to 10 years.  His history was significant for cataract 
surgery on both eyes, surgery for retinal detachment in 1999, 
and a tarsorrhaphy of the right eye.  Following the eye 
examination the ophthalmologist provided diagnoses of chronic 
blepharo-conjunctivitis in both eyes; pseudophakia in both 
eyes; retinal detachment in the left eye; and macular 
degeneration in the right eye.

The examiner noted in the report of the examination that the 
claims file had not been available for his review prior to 
the examination.  He found that the cause of the chronic 
blepharoconjunctivitis could not be determined based on the 
examination.  He also noted that exposure to mustard gas 
and/or other noxious chemicals may result in a chronic 
blepharoconjunctivitis, but that a cause and effect 
relationship could not be reasonably established in the 
veteran's case based on the documentation then provided.  The 
examiner provided the opinion that the pseudophakia was due 
to cataract extraction, and that the cataracts were most 
likely due to age and unrelated to chemical exposure.  He 
stated that the cause of the retinal detachment was also 
unknown, but that it was unlikely due to chemical exposure to 
the surface of the eye.  The cause of the macular 
degeneration was also unknown, but was most likely also due 
to age and unlikely to be due to chemical exposure.

The RO found that the April 2001 examination was not adequate 
for rating purposes because the examiner did not review the 
claims file, as had been specified in the RO's request for 
the examination.  The RO then provided the claims file to the 
examiner who conducted the April 2001 examination, and asked 
him to provide an opinion on whether any currently manifested 
eye disorder could be etiologically linked to exposure to a 
noxious substance, mustard gas or otherwise, during World War 
II, as described by the veteran.  The examiner was also asked 
to provide an opinion on whether the symptoms to which the 
veteran had testified in February 1995 were consistent with 
his having contracted conjunctivitis during service and 
whether his reported continuing symptomatology had a medical 
nexus with the diagnosis of chronic conjunctivitis.

In a June 2001 report the VA examiner found, following review 
of the claims file, that there was no documentation of the 
veteran having been exposed to mustard gas while on active 
duty.  He referred to the veteran's February 1995 testimony 
as providing a history of chronic conjunctivitis with an 
onset during service, but found no evidence of the veteran 
having had conjunctivitis while on active duty or in the 
years immediately following his separation from service in 
1945.  He also referenced the February 1995 medical report 
from Dr. T.J.R in which that physician stated that "[the 
veteran's] history strongly supports that the mustard gas 
exposure preceded his chronic conjunctivitis," and noted that 
Dr. T.J.R. had not found that mustard gas exposure had caused 
the conjunctivitis, merely that the exposure had preceded the 
conjunctivitis.  The examiner agreed that if the veteran was 
exposed to mustard gas, or any other noxious substance while 
in service and later developed chronic conjunctivitis, the 
in-service exposure would have preceded the onset of the 
conjunctivitis.  He stated, however, that the fact that the 
exposure preceded the disorder did not signify a cause and 
effect relationship.  The examiner found that chemical 
exposure as an etiology for chronic conjunctivitis could not 
be reasonably established based on the documentation 
available in this case, in that there was no evidence that 
mustard gas caused the veteran's chronic conjunctivitis.  He 
again determined that the etiology of the veteran's chronic 
blepharo-conjunctivitis was unknown.

Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service Connection Based on Exposure to Mustard Gas

Claims based on the chronic effects of exposure to mustard 
gas are governed by the provisions of 38 C.F.R. 3.316. Those 
provisions are as follows:

(a)  Exposure to the specified vesicant agents 
during active military service under the 
circumstances described below together with 
subsequent development of any of the indicated 
conditions is sufficient to establish service 
connection for that condition:

(1)  Full-body exposure to nitrogen or sulfur 
mustard during active military service together 
with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: 
nasopharyngeal, laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma of the 
skin;

(2)  Full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service 
together with the subsequent development of a 
chronic form of laryngitis, bronchitis, emphysema, 
asthma, or chronic obstructive pulmonary disease;

(3)  Full-body exposure to nitrogen mustard during 
active military service together with the 
subsequent development of acute nonlymphocytic 
leukemia.

(b)  Service connection will not be established 
under this section if the claimed condition is due 
to the veteran's own willful misconduct, or if 
there is affirmative evidence that establishes a 
non-service related supervening condition or event 
as the cause of the claimed condition.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The  VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims. 

Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of entitlement to service 
connection for an eye disorder has proceeded in accordance 
with the provisions of the law and regulations.

(i.)  The former well grounded claim requirement/current 
standard of review

The RO initially denied the veteran's claim of entitlement to 
service connection for an eye disability by finding that the 
claim was not well grounded.  As noted by the Court in its 
October 2000 Memorandum Decision, the Board, in its October 
1998 decision, found the veteran's claim to be well grounded.  
The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The United States Court of Appeals for 
Veterans Claims (Court) (formerly the U.S. Court of Veterans 
Appeals) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate balance,' 
thereby creating a 'reasonable doubt' as to the merits of his 
or her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In an August 2001 supplemental statement of the case, the RO 
denied service connection for an eye disability based on the 
merits of the claim rather than the former well groundedness 
standard.  This was specifically acknowledged in a letter 
dated March 23, 2002 from the veteran's attorney to the RO.  
The Board will apply the current standard of review in 
evaluating the veteran's claim below.

(ii.)  Notice

The VCAA requires VA to notify a claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements with respect to the issue currently on appeal on 
multiple occasions, including the July 1995 statement of the 
case and the July 1998 and August 2001 supplemental 
statements of the case.  In a May 1994 written request the RO 
asked the veteran to submit any information regarding his 
claimed mustard gas exposure, and later in May 1994 the RO 
informed him that his service medical records were presumed 
to have been destroyed in the 1973 fire at the NPRC and asked 
him to submit any medical records contemporaneous to service.  
In June 1994 the RO asked the veteran to submit any evidence 
of treatment for the claimed disorder, and the RO again asked 
him to submit that evidence in April 1997.  In March 2001 the 
RO informed the veteran of the provisions of the VCAA and 
requested that he provide information concerning potential 
sources of medical evidence pertaining to post-service 
treatment for his disabilities.  Based on this procedural 
history the Board finds that the veteran has received ample 
notice of the evidence required to substantiate his claim.  
The Board also observes that the veteran through his attorney 
appears to be fully conversant with the law and regulations, 
including the VCAA.  

(iii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Among other things, the implementing regulations 
provide that VA will provide a medical examination or obtain 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.

The record on appeal contains sufficient medical evidence 
upon which the Board can base an informed decision.  The RO 
attempted to obtain the veteran's service medical records, 
and obtained the available records from the Office of the 
Surgeon General.  The RO also obtained the VA and private 
treatment records designated by the veteran.  There are 
multiple evaluations of the veteran's disabilities of record, 
including VA examinations in July 1994, September 1997 and 
April 2001.  

The Board notes that in a September 1998 informal hearing 
presentation the veteran's representative, which was at that 
time the Disabled American Veterans asked that the Board 
obtain the opinion of an independent medical expert regarding 
any relationship between the veteran's claimed exposure to 
mustard gas in service and the development of chronic 
conjunctivitis.  The Board declined to ask for an IME 
opinion.  See the Board's October 1998 decision, pages 9-10.  
In his pleadings to the Court, the veteran did not raise the 
matter of an IME opinion, and the Court made no mention of 
such.  Moreover, given the development that has been 
undertaken subsequent to the September 1998 request, the 
Board finds that the evidence now of record does not present 
a question of such medical complexity or controversy to 
warrant obtaining the opinion of an independent medical 
expert.  
See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.902.  Accordingly, the 
Board does not believe that referral of this case for an IME 
opinion is warranted.

The Board also notes that in Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that, as a matter of law, the 
veteran is entitled to compliance with the Court's and the 
Board's remand instructions.  In the April 1997 remand the 
Board instructed the RO to ask the examiner to comment on the 
presence of chronic conjunctivitis, keratitis, or corneal 
opacities, and to provide an opinion on whether the veteran's 
eye disorder could be etiologically linked to exposure to a 
noxious substance, including mustard gas, while in service.  
In the October 2000 order the Court found that the RO had not 
complied with those instructions, in that the examiner in 
September 1997 had not commented on the presence of chronic 
conjunctivitis.  As the result of the Board's January 2001 
remand the RO provided the veteran an additional VA 
ophthalmology examination in April 2001, following which the 
examiner provided a diagnosis of chronic 
blepharoconjunctivitis in both eyes.  The examiners in 
September 1997 and April 2001 both provided opinions on the 
etiology of the blepharoconjunctivitis, as requested in the 
April 1997 remand.  The Board finds, therefore, that the 
development requested in the Board's April 1997 remand is now 
of record.

In the October 2000 order the Court also found that VA had 
not fulfilled the duty to assist by developing and 
adjudicating the claim on the basis of continuity of 
symptomatology, including obtaining a medical opinion as to 
whether the symptoms to which the veteran testified in 
February 1995 were consistent with his having contracted 
conjunctivitis during service, and whether his reported 
continuing symptomatology had a medical nexus to the current 
diagnosis of chronic conjunctivitis.  The veteran's 
representative has asserted that the RO failed to comply with 
the Court's and the Board's January 2001 remand instructions 
because the examiner in April 2001 did not provide an opinion 
on whether a nexus existed between the veteran's reported 
continuing symptomatology and a current diagnosis of an eye 
disorder.  For reasons stated immediately below, the Board 
believes that its remand instructions have been complied 
with.

In accordance with the Board's January 2001 remand 
instructions, the RO's March 2001 directions to the VA 
medical center instructed the examiner to provide opinions on 
(1) the presence or absence of chronic conjunctivitis; (2) 
whether any currently manifested eye disorder could be linked 
etiologically to exposure to a noxious substance, mustard gas 
or otherwise, during World War II, as described by the 
veteran; (3) whether the symptoms to which the veteran 
testified in February 1995 are consistent with his having 
contracted conjunctivitis during service; and (4) whether his 
reported continuing symptomatology has a medical nexus with a 
current diagnosis of chronic conjunctivitis.

The examiner in April 2001 provided a diagnosis of chronic 
blepharoconjunctivitis, thereby satisfying the first 
question.  The examiner also stated that, although exposure 
to noxious substances could cause chronic conjunctivitis, he 
could not establish a positive cause and effect relationship 
in this case based on the documentation available, which did 
not include the claims file.  The Board notes that although 
the examiner did not have access to the claims file when the 
examination was conducted in April 2001, the veteran reported 
to the physician the same history, in terms of his exposure 
during service and continuing symptomatology, to which he had 
testified in February 1995.  

After reviewing the claims file, in his June 2001 report the 
examiner stated that the veteran's testimony in February 1995 
supported a history of chronic conjunctivitis with an onset 
during service.  In other words, the examiner found that the 
symptomatology reported by the veteran was consistent with 
the current diagnosis of chronic conjunctivitis, and that it 
was consistent with the chronic conjunctivitis having been 
contracted during service.  The examiner did, therefore, 
provide a response to the third and fourth questions.  
Notwithstanding the veteran's reported history, the examiner 
was unable to find a nexus between the currently diagnosed 
chronic conjunctivitis and exposure to any noxious substance 
during service, as specified in the second question.  The 
examiner was unable to find a nexus due to the absence of any 
documentation showing that the veteran had suffered such 
exposure during service or any documentation of the veteran 
having a chronic eye disorder for many years after service.  
In other words, with the exception of the veteran's reported 
history, there was no evidence of a chronic eye disorder 
having had its onset during service.  Although the examiner 
found that the etiology of the chronic blepharoconjunctivitis 
was unknown, he also determined, based on the results of his 
examination and review of the medical records, that the 
disorder was more likely than not unrelated to any in-service 
exposure.  

The Board has taken into consideration the correspondence 
from the veteran's attorney to the RO after the issuance of 
the August 2001 supplemental statement of the case, which 
dwell on perceived inadequacies in the 2001 medical opinion.  
However, for reasons stated above the Board finds that the RO 
and the VAMC have complied with the Court's and the Board's 
remand instructions and that further development is not 
warranted.  See Roberts v. West, 13 Vet. App. 185 (1999) [the 
RO has substantially complied with the Board's remand request 
by requesting the VA examiner to provide an opinion on the 
etiology of a disorder, even though the examiner finds that 
the cause of the disorder cannot be determined].

The veteran or his representative have not indicated the 
existence of any other evidence that is relevant to his 
appeal.  They have been accorded the opportunity to present 
evidence and argument, and have done so.  The Board is also 
cognizant of the length of time it has taken to see this case 
through the adjudication process.  As the Court stated in 
Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990):  "Ten years 
is an undeniably, and unacceptably, long time to have passed 
since [the appellant] first filed the claim for benefits with 
the VA.  The delays have benefited neither the parties nor 
the public and they cannot be permitted to continue.  The 
petitioner has a right to a decision on her claim."  Although 
the resolution in the instant case has been delayed by 
numerous factors, many of which were not within the Board's 
control, the Board agrees with the stated goals of the Court 
and does not believe that additional development would be in 
the best interest of the veteran.  Indeed, in a letter to the 
RO dated January 12, 2002 the veteran's attorney referred to 
the veteran's advancing age and poor health.

In short, following a thorough review of the record, the 
Board is satisfied that VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Discussion

The Board believes that it may be best to summarize its 
conclusions in general before proceeding to a discussion of 
specific reasons and bases for its decision.  For reasons 
which will be explained in detail below, the Board concludes 
that the veteran was not exposed to mustard gas during World 
War II and any presumptions pertaining to mustard gas 
exposure are not available to him.  The Board will, however, 
accept the veteran's statement that he was exposed to some 
noxious substance at an unspecified time and place during his 
military service.  The Board also concludes that a 
preponderance of the medical opinion and other evidence does 
not establish a medical nexus between the veteran's claimed 
exposure to a noxious substance during his military service 
and his current eye disabilities.  Finally, Board is of 
course cognizant of the veteran's reliance of the continuity 
of symptomatology provision, 38 C.F.R. § 3.303(b) (2001).  In 
substance, he contends that the Board must accept his 
statements, starting in 1992, that he has had eye problems 
since his claimed exposure to a noxious substance in 1944 or 
1945.  For reasons stated below, the Board rejects as 
incredible the veteran's recent statements as to continuity 
of symptomatology in light of a decades-long gap in the 
records.       

(i.)  Initial matters

As noted above, the veteran's service medical records cannot 
be located and are presumed to have been destroyed in the 
fire at the NPRC in 1973.  Since VA has been unable to obtain 
the veteran's service medical records, it has a heightened 
duty to explain its findings and conclusions.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of this veteran's claim was undertaken with this duty in 
mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran. See Russo v. Brown, 9 Vet. App. 46 
(1996).

Significantly, it does not appear that the veteran is 
contending that he received treatment for an eye disability 
during his military service.  Rather, he in essence contends 
that his eyes have bothered him on a continuous basis after 
he was exposed to mustard gas or some other noxious substance 
during World War II.
Thus, it appears that even if the service medical records 
were extant they would not 
provide information pertinent to the veteran's claim.

(ii.)  Current disability

The Board finds that the medical evidence indicates that the 
veteran has been treated for chronic conjunctivitis, 
blepharitis, or blepharoconjunctivitis, as well as other eye 
disorders, since 1992.  His claim for service connection is, 
therefore, supported by a current medical diagnosis of 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) [the veteran must have a current disability to 
establish service connection].

(iii.)  In-service injury

Turning to the matter of the in-service injury, the veteran 
testified as follows: "I was picking up a wrecked truck and 
- I don't know - the gas just come on me.  I don't know."  
In response to a question as to whether he knew that mustard 
gas was dropped from airplanes flying overhead, the veteran 
responded "I couldn't tell you about that, now; I don't 
know."  [T.2].

As a lay person the veteran is competent to provide evidence 
of observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The veteran is, therefore, competent to indicate 
that some noxious substance irritated his eyes in service.  
As a lay person the veteran is not, however, competent to 
provide evidence that requires specialized knowledge, 
including whether the noxious substance to which he was 
exposed was mustard gas or whether his current chronic eye 
disability is the result of such exposure.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The Board notes that the regulation establishing a 
presumption of service connection for certain disorders based 
on exposure to mustard gas, 38 C.F.R. § 3.316, was 
promulgated because a limited number of military personnel, 
primarily Navy personnel, were experimentally exposed to 
mustard gas during full-body, field, or chamber tests of 
protective equipment during World War II.  The testing was 
classified, and military personnel were instructed not to 
disclose participation in the testing.  Because these 
veterans would have difficulty establishing service 
connection for any disability resulting from the testing, the 
presumptive provisions were implemented in 1992, based on the 
results of a review of the relevant medical literature.  In 
promulgating the regulation no reference was made to 
battlefield exposure of any veteran during World War II, 
other than in testing protective equipment.  See Claims Based 
on Chronic Effects of Exposure to Mustard Gas, 57 Fed. Reg. 
1699 (Jan. 15, 1992).  

According to the Veterans Benefits Administration 
instructions, the veterans known to have been exposed to 
mustard gas included those exposed during field or chamber 
testing; those exposed under battlefield conditions in World 
War I; those present during the German air raid on the harbor 
of Bari, Italy, in World War II; and those engaged in the 
manufacturing and handling of vesicant (blistering) agents 
during service.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 5,  5.18 (March 8, 2002).  The veteran 
has not asserted that he is included in any of these groups, 
so that development of whether his name is included in the 
listings of such personnel is not warranted.

The veteran has proffered no objective evidence of mustard 
gas exposure, and instead has merely speculated with respect 
to this matter.  Moreover, there is no objective evidence of 
record which indicates or even suggests that he was exposed 
to mustard gas in service.  Therefore, the provisions of 38 
C.F.R. § 3.316 that allow a presumption of service connection 
for certain eye disorders, including chronic conjunctivitis, 
for veteran's who have been exposed to mustard gas are not 
for application.

With respect to the matter of whether the veteran may avail 
himself of the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) pertaining to combat veterans in proving 
his claim, the Board concludes that he may not.  The 
veteran's discharge certificate does not demonstrate that he 
was in combat while in service.  His military occupational 
specialty was auto mechanic, and he has no awards or 
decorations indicative of combat status.  The Board further 
notes that the veteran has not testified that he was in 
combat when the exposure occurred, but rather that he went 
out to a battlefield to retrieve a disabled truck after a 
battle was over.

The Board wishes to distinguish the case of  Pearlman v. 
West, 11 Vet. App. 443 (1998) with the veteran's case.  In 
Pearlman, the Court held that a widow's repetition of her 
deceased husband's account of his in-service exposure to 
mustard gas was presumed to be true for the purpose of 
establishing a well-grounded claim.  As discussed by the 
Board above, the well grounded claim requirement was 
eliminated by the VCAA in November 2000.  Of particular 
interest is the following:

The Court notes, however, that whether or not the 
veteran meets
 the requirements of this regulation [38 C.F.R. 
§ 3.316], including 
whether or not the veteran was actually exposed to the 
specified 
vesicant agents, is a question of fact for the Board to 
determine 
after full development of the facts  The Board, 
therefore, must 
consider the credibility of the veteran's testimony in 
light of all 
the evidence in the file.
Pearlman, 11 Vet. App. at 447.

For reasons expressed above, the Board does not accept the 
veteran's statements that he was exposed to mustard gas 
during his military service.

The veteran thus may not rely on the provisions of 38 C.F.R. 
§ 3.316 to establish a nexus between his exposure to the 
noxious substance while in service and any currently 
diagnosed disorder.  He can, however, establish service 
connection based on direct incurrence if the evidence 
supports the conclusion that a currently diagnosed eye 
disorder is etiologically related to an in-service disease or 
injury, including exposure to a noxious substance.  The Board 
must, therefore, weigh the evidence that is in favor of the 
veteran's claim against the evidence which does not support 
the claim.

(iv.)  Medical evidence 

The matter of the relationship, if any, between the veteran's 
claimed in-service exposure to a noxious substance and his 
current eye disabilities is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   However, the record on 
appeal contains a number of relevant medical opinions that 
have been submitted by the veteran or obtained by the RO or 
the Board.  These opinions have been summarized in the 
factual background section above.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
However, consistent with Colvin, the Court has held that the 
Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the
medical expert's personal examination of the patient, 
the physician's
knowledge and skill in analyzing the data, and the 
medical 
conclusion that the physician reaches. . . . As is true 
with any piece 
of evidence, the credibility and weight to be attached 
to these 
opinions [are] within the province of the adjudicators . 
. .
Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In reviewing the medical opinion, evidence, the Board has 
identified one opinion, that of Dr. T.J.R. in February 1995, 
which arguably indicated that an association existed between 
the veteran's claimed in-service exposure and his current eye 
problems.  The remaining medical opinions, including opinions 
dated July 1994, September 1997 and April 2001, were to the 
contrary.  In addition, the April 1997 report of Dr. R.A.R. 
indicated that Dr. R.A.R. could not conclude that any 
association existed, despite being specifically asked to do 
so by the veteran. 

Dr. T.J.R. stated in his February 1995 report that by history 
the veteran had chronic conjunctivitis after exposure to 
mustard gas.  He also stated that the veteran's history 
strongly supported the conclusion that the mustard gas 
exposure preceded his chronic conjunctivitis.  Although the 
Court has specifically rejected the "treating physician 
rule," the Board is obligated to articulate reasons or bases 
for rejecting the medical opinion of a treating physician.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As noted by the VA examiner in April 2001, Dr. T.R.J. did not 
specifically find an etiological relationship between mustard 
gas exposure and a chronic eye impairment; he merely found 
that such exposure, as reported by the veteran, preceded the 
chronic impairment.  Assuming, for the sake of argument, that 
it was Dr. T.R.J.'s intent to infer an etiological 
relationship, that conclusion was based on the veteran's 
report of having suffered such exposure and of having 
continuing eye problems since service.  Dr. T.R.J. did not, 
however, begin treating the veteran until October 1992, and 
did not refer to any prior medical evidence in rendering his 
opinion.  

In his report, Dr. T.R.J. stated that he was relying on the 
veteran's reported history in terms of symptomatology and 
exposure to mustard gas in finding that exposure to mustard 
gas had preceded the onset of chronic conjunctivitis.  A 
medical opinion that is based on the veteran's reported 
history, and not supported by any clinical evidence, is not 
probative.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  For these reasons, although the Board has carefully 
considered the statement by Dr. T.R.J., the Board places 
little weight of probative value on that statement.  

Of great significance to the Board is that all of the medical 
opinions other than Dr. T.R.J.'s do not attribute the 
conjunctivitis or other eye disability to service.  In 
response to a request from the veteran, Dr. R.A.R. stated in 
his April 1997 report that he was not familiar with any 
relationship between mustard gas exposure and the veteran's 
current eye problems.  The VA examiner in July 1994 found no 
evidence of mustard gas exposure when examining the veteran's 
eyes, and the same physician in September 1997 determined 
that the eye problems were secondary to age and weather 
exposure.  The physician conducting the examination in April 
2001 provided the opinion that the veteran's eye disorders 
were most likely unrelated to exposure to a noxious substance 
while in service.  

The Board finds that these opinions far outweigh the opinion 
of Dr. T.R.J. in February 1995.  In particular, because the 
opinions of the VA examiners in September 1997 and April 2001 
were based on review of the documented evidence, including 
the veteran's medical records, and not merely on his reported 
history, those opinions are highly probative.  See Owens, 7 
Vet. App. at 433 [a medical opinion that is based on review 
of the entire record is more probative than an opinion based 
on the veteran's reported history].  

The veteran's representative contends that the opinion 
provided by the VA medical examiner in April and June 2001 is 
not probative of whether the veteran's current eye disorder 
is related to service because the examiner did not accept as 
a finding the fact that the veteran was exposed to a noxious 
substance during service.  The examiner did, however, have 
access to the claims file, including the Board's October 1998 
decision and the Court's October 2000 order.  The examiner 
also had access to the veteran's many statements in the 
claims file in which he described the incident that occurred 
while in service.  

Moreover, any finding that the veteran was exposed to a 
noxious substance during service did not, in and of itself, 
compel the examining physician to conclude that an eye 
disorder initially documented many years following such 
exposure was etiologically related to such claimed exposure.  
The examiner determined, based on his medical expertise and 
review of the medical evidence, that such exposure was 
unlikely the cause of the veteran's current impairment.  The 
veteran's attorney has not refuted the validity of that 
conclusion.  The Board finds that the 2001 medical opinion is 
probative as to the matter at hand.

The veteran's representative also contends that a medical 
opinion showing that the veteran's reported continuing 
symptomatology is related to the currently diagnosed eye 
disorders is sufficient to support a grant of service 
connection.  In making that assertion he relied on the 
decision by the Court in McCormick v. Gober, 14 Vet. App. 39, 
50 (2000).  That decision was, however, rendered prior to 
enactment of the VCAA, and the section referenced by the 
representative pertained to whether the Board had properly 
determined that the claim for service connection was not well 
grounded.  In the instant case the Board found that the claim 
was well grounded, undertook all required development, and 
determined that service connection was not warranted based on 
the substantive merits of the claim.  The representative's 
arguments are not, therefore, supported by law.

The Board additionally notes that to the extent that the 
veteran and his attorney are contending that a causal 
relationship exists between the veteran's current eye 
disabilities and any in-service incident, it is now well-
established that as lay persons without medical training, 
they are not competent to render medical opinions on matters 
such as etiology of diseases.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

Continuity of symptomatology

The veteran's attorney has focused on the provisions of 
38 C.F.R. § 3.303(b), concerning "continuing symptomatology."  
Section 3.303(b) indicates that if a chronic disease is not 
shown during service, continuity of symptomatology following 
discharge is required to support the claim in order to show 
that any currently diagnosed disorder is related to service.  

In the context of determining whether a claim for service 
connection was well grounded, the Court held in Savage, 10 
Vet. App. at 496, that a veteran's statements regarding 
continuing symptomatology since service could well ground the 
claim, if the symptoms were observable and if the medical 
evidence established a nexus between the reported continuing 
symptomatology and the current diagnosis.  In the October 
2000 order the Court instructed the Board, when re-
adjudicating the veteran's appeal, to consider the 
applicability of "continuing symptomatology" in determining 
whether any currently diagnosed disorder is related to 
service.  The Court will of course do so.

As previously stated, the Court's holding in Savage pertained 
to a finding of whether a claim for service connection was 
well grounded.  In the October 1998 decision the Board found 
that the claim for service connection was well grounded, and 
adjudicated the claim based on its substantive merit.  As 
discussed in some detail above, the VCAA, which became 
effective November 9, 2000, after the Court's October 2000 
order, eliminated the concept of a well grounded claim.  The 
veteran's representative has, however, continued to rely on 
the holding in Savage in arguing that the veteran's report of 
"continuing symptomatology" for decades after service is 
sufficient to establish a nexus to service.

As noted earlier in this decision, in determining whether a 
claim was well grounded, the evidence submitted in support of 
the claim had to be accepted as true unless inherently 
incredible or beyond the competence of the person making the 
assertion.  See Pearlman, supra; see also Hensley v. West, 
212 F.3d 1255, 1262 (Fed. Cir. 2000).  Therefore, in making a 
determination regarding well groundedness, a veteran's report 
of having experienced symptoms during and since service, 
together with the statement from his physician linking the 
continuing symptomatology to the current diagnosis, was 
sufficient to well ground the claim.

However, although the veteran's statements were presumed to 
be true for making the threshold determination of whether the 
claim was well grounded before the enactment of the VCAA, 
that presumption no longer applies under the current standard 
for evaluating the substantive merits of the claim.  
In adjudicating a claim on the merits the Board must analyze 
the credibility and probative value of all the evidence and 
account for the evidence which it finds to be persuasive or 
unpersuasive by weighing and balancing the veteran's 
statements with all the evidence.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Noting the Board's "inherent fact-
finding authority," the Federal Circuit discussed "the 
considerable body of law imposing a duty on the Board to 
analyze the credibility and probative value of evidence sua 
sponte, when making its factual findings."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The evidence against the veteran's claim with respect to 
continuity of symptomatology includes medical records for 
decades after 1945, which do not document any complaints or 
clinical findings regarding a chronic eye disorder.  This 
evidence supports the conclusion that a chronic eye disorder 
did not have its onset until many years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  In addition, there is no 
documentation showing that the veteran otherwise voiced any 
complaints concerning chronic eye problems for many years 
after service.  

Boiled down to its essence, the evidence concerning 
continuity of symptomatology emanates solely from the veteran 
and his spouse.  The Court has held in numerous cases that in 
determining entitlement to service connection the Board is 
not required to accept the veteran's reported history as 
evidence of the truth of the matter being proven.  In Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993), and Elkins v. Brown, 
5 Vet. App. 474, 478 (1993), the Court held that a medical 
opinion that is based on the veteran's account of his medical 
history, and not his documented history, has no probative 
value.  The Court held in Owens v. Brown, 7 Vet. App. 429, 
433 (1995), that the Board is not required to accept the 
uncorroborated testimony of a non-combat veteran that is in 
conflict with contemporaneous records.  The Court also held 
in Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), that the 
Board is not required to accept a doctor's opinion that is 
based on the veteran's reported medical history.  The 
statements and testimony of the veteran and his spouse are 
not, therefore, dispositive of whether he has, in fact, 
experienced continuing symptomatology during and since his 
separation from service.

The Court has held that VA cannot ignore an appellant's 
testimony simply because the appellant is an interested 
party.  Personal interest may, however, affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 
341, 345 (1999).  The Board has considered the statements and 
hearing testimony provided by the veteran and his spouse that 
he has experienced redness and burning in his eyes during and 
since his separation from service.  Against that testimony is 
more than 30 years of medical treatment records showing that 
although he sought treatment for other medical problems, the 
only reference to conjunctivitis occurred in November 1963, 
approximately 18 years following his separation from service, 
and there is no further reference to eye irritation until May 
1984, almost 40 years after service.  The Board finds the 
veteran's recent statements, and those of his spouse, made in 
connection with his claim for monetary benefits from the 
government, to be implausible in the absence of any reference 
in his medical records to such symptoms for many years after 
his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  
For these reasons the Board has determined that the 
statements of the veteran and his spouse concerning his 
experiencing chronic conjunctivitis or any other claimed eye 
disorder continuously since his separation from service are 
not credible.

The veteran's attorney contends that the absence of any 
reference to a chronic eye disorder in the post-service 
medical records cannot be used to refute the credibility of 
the veteran's assertions.  The representative makes that 
argument, however, in the context of establishing that the 
claim for service connection based on continuing 
symptomatology is well grounded.  In determining that the 
claim was well grounded in the October 1998 decision, the 
Board presumed the veteran's statements to be credible.  As 
previously stated, with passage of the VCAA the concept of a 
well grounded claim is no longer applicable.  The Board 
finds, therefore, that the representative's arguments are 
without merit.  The Board believes that under Madden, Baldwin 
and numerous other precedential decisions of the Court and 
the Federal Circuit it may, and indeed is obligated to, 
evaluate evidence, such as the veteran's recent statements, 
in light of the entire record, which in this case includes a 
pertinently negative medical history for decades after he 
left service.  

Entitlement to service connection is not demonstrated if a 
preponderance of the evidence indicates that the claimed 
disorder is not related to an in-service disease or injury.  
For the reasons expressed above, the Board has concluded that 
the evidence showing that a current eye disorder is not 
related to service is more probative than the evidence in 
support of the veteran's claim.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for a 
bilateral eye disorder, including an eye disorder caused by 
exposure to mustard gas.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  See Ortiz, 274 F.3d at 1364.  


ORDER

The claim of entitlement to service connection for a 
bilateral eye disorder, including an eye disorder caused by 
exposure to mustard gas, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

